DAVIS, Judge.
Randall Burney Jr. challenges the trial court’s dismissal of his petition for habeas corpus. By his petition, Burney alleged ineffectiveness of counsel at his 1979 trial. Burney’s claims would more properly be raised in a postconviction petition. However, a petition for habeas corpus is not a proper substitute for a petition for post-conviction relief. See Clark v. Dugger, 559 So.2d 192 (Fla.1990). Furthermore, even if his petition were to be considered as one seeking postconviction relief, he is not entitled to relief as the petition is untimely. See Fla. R.Crim. P. 3.850(b). Accordingly, we affirm the trial court’s dismissal.
Affirmed.
BLUE, C.J., and THREADGILL, J., Concur.